By the Court,

Sutherland, J.
The only question in this ease is whether the horse of the plaintiff had been actually enrolled for service, within the meaning of the 100th section of the militia act of 1823. I am inclined to think the construction given to the act by the court below was too rigid. The plaintiff had done every thing in his power to procure an enrolment of his horse. He made a formal application to the proper officer; gave him a description of the animal; and the officer made a written memorandum of the transaction, and gave the party a certificate that his horse was enrolled. The written memorandum may properly be considered an enrolment. So far as the object of the provision was to enable creditors to ascertain what property of their debtor is exempt from execution, it is not defeated by this construction. The roll of the company is not a public record to which parties can resort as matter of right, to obtain information; application must be made to the officer, whose duty it is to make the enrolment; and if he has in his possession any written memorandum which . describes the horse, made at the time of the application to have him enrolled, I should be inclined to think the horse should be exempt from seizure by execution.
Judgment reversed.